By Mr. Chief Justice Saffold :
This is an action on a note, shown by the declaration to to have been executed in South Carolina. The defendant in *391tbe Circuit Court, now plaintiff in error, having demurred to the declaration, the demurrer was overruled ; and the defendant failing to plead further, final judgment was rendered against him for about twenty dollars more than the amount of the note, which is presumed to have been a calculation of interest.
1. The first assignment of error brings to the notice of the court, the objection that no verme of the contract is laid in the declaration, so as to give the court jurisdiction. This action' being transitory in its nature, the court of any county where the defendant is liable to be sued, has jurisdiction without, the aid of a fictitious venus. This is conceived to be the correct rule of law, even on demurrer — but it is more clearly so under the statute ;a which allows to no demurrer any other effect than that of a general demurrer.
2. Tiie second assignment, that the declaration does not disclose the individual names of the payees of the note, is found untrue in point of fact.
3. The third assignment presents the exception, that interest was allowed on this Carolina note, without the intervention of a jury. The previous cases (Peaceak vs. Banks,b and Evans vs. Clark, of the present term) determine this to be error.
But it is contended in argument that this was a clerical error or misprision, which could have been corrected by reducing the judgment to the amount of the principal due on the note, by motion in the Circuit Court; and that the judgment-should be corrected, under the statute of jeofails, at the cost of the plaintiff in error. I do not, however, consider this to be one of the cases contemplated by the statute referred to. The presumption is, that more than the principal was due ; that by the law of the state where it was executed, damages or some rule of interest is allowed; and that the Circuit Court, upon, or without proof of that rate, undertook to compute and allow it ; or that the rate authorised by the law of this state was applied to the case. In any view, the judgment must be reversed, and the cause remanded.

Aik, D. 277.


 Aal. R. 387.